Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 3, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153082                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  DEANNA D. MABRY,                                                                                   Richard H. Bernstein
           Plaintiff-Appellant,                                                                            Joan L. Larsen,
                                                                                                                     Justices
  v                                                                SC: 153082
                                                                   COA: 329786
                                                                   Washtenaw CC: 15-001873-DC
  JOHANNA SUZANNE-GRAINE MABRY,
             Defendant-Appellee.
  _________________________________________/

                                  AMENDMENT TO ORDER

         On order of the Court, this Court’s August 2, 2016 order is amended to correct a
  clerical error in footnote 3 of Justice MCCORMACK’s statement. The footnote is
  corrected to read as follows:

        Any exception to our decision in Van, 460 Mich. 320, limiting the equitable-
        parent doctrine to married couples would extend only to the small group of
        same-sex couples who were unconstitutionally prohibited from marrying
        but separated before the Supreme Court’s decision in Obergefell and have a
        custody dispute.



        The remainder of the order remains unchanged.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 3, 2016
           t0726
                                                                              Clerk